Exhibit 10.1

 

 

 

 

International Business Machines Corporation (“IBM”)

 

 

 

 

 

 

 

 

 

Equity Award Agreement

 

 

 

 

 

 

 

Plan

 

[IBM 1999 Long-Term Performance Plan (the “Plan”)]

 

 

 

 

 

 

 

Award Type

 

[Stock Options, Restricted Stock, Restricted Stock Units, Cash-Settled
Restricted Stock Units, SARs]

 

 

 

 

 

 

 

Purpose

 

The purpose of this Award is to retain selected employees and executives. You
recognize that this Award represents a potentially significant benefit to you
and is awarded for the purpose stated here.

 

 

 

 

 

 

 

Awarded to Home Country Global ID

 

Sample
United States (USA) [Employee ID]
[Global ID]

 

 

 

 

 

 

 

Award Agreement

 

This Equity Award Agreement, together with the “Terms and Conditions of Your
Equity Award: Effective June 8, 2009” (“Terms and Conditions”) document and the
Plan http://w3.ibm.com/hr/exec/comp/eq_prospectus.shtml, both of which are
incorporated herein by reference, together constitute the entire agreement
between you and IBM with respect to your Award. This Equity Award Agreement
shall be governed by the laws of the State of New York, without regard to
conflicts or choice of law rules or principles.

 

 

 

 

 

 

 

Grant

 

Date of Grant: [Month Date, Year]
[Exercise Price: $XX]
Number of [Options/Units/Shares/SARs] Awarded: [XX]

 

 

 

 

 

 

 

Vesting

 

This Award vests as set forth below, subject to your continued employment with
the Company as described in the Terms and Conditions document.

 

 

 

 

 

 

 

 

Options/Units/Shares/SARs

Date

 

 

[number of shares]

[month date year]

 

 

[number of shares]

[month date year]

 

 

[             “            ]

[             “            ]

 

 

 

 

 

 

 

 

Options expire, subject to the Terms and Conditions document, on:[month date
year]

 

 

 

 

 

 

Terms and Conditions of Your Equity Award

 

Refer to the Terms and Conditions document
http://w3.ibm.com/hr/exec/comp/eq_prospectus.shtml for an explanation of the
terms and conditions applicable to your Award, including those relating to:

 

 

 

 

 

·

 

Cancellation and rescission of awards (also see below)

 

 

·

 

Jurisdiction, governing law, expenses and taxes

 

 

·

 

Non-solicitation of Company employees and clients, if applicable

 

 

·

 

Treatment of your Award in the event of death or disability or leave of absence

 

 

·

 

Treatment of your Award upon termination of employment, including retirement or
for cause (also see below)

 

 

 

 

 

It is strongly recommended that you print the Terms and Conditions document for
later reference.

 

 

 

Termination of Employment

 

Your unvested and/or outstanding Award will continue to vest and/or remain
outstanding upon the termination of employment if all of the following criteria
are met:

 

 

 

 

 

·

 

You are on the performance team, or any successor team thereto, at the time of
termination of employment;

 

 

·

 

You have completed at least one year of active service since the Award Date of
Grant;

 

 

·

 

You have reached age 55 with 15 years of service at the time of termination of
employment (age 60 with 15 years of service for the Chairman and CEO); and

 

 

·

 

Appropriate senior management, the Committee or the Board, as appropriate, do
not exercise their discretion to cancel or otherwise limit the vesting or
exercise of the Award.

 

1

--------------------------------------------------------------------------------


 

Cancellation and Rescission

 

You understand that IBM may cancel, modify, rescind, suspend, withhold or
otherwise limit or restrict this Award in accordance with the terms of the Plan,
including, without limitation, canceling or rescinding this Award if you render
services for a competitor prior to, or during the Rescission Period. You
understand that the Rescission Period that has been established is 12 months.
Refer to the Terms and Conditions document and the Plan for further details.

 

 

 

Data Privacy, Electronic Delivery

 

By accepting this Award, you agree that data, including your personal data,
necessary to administer this Award may be exchanged among IBM and its
subsidiaries and affiliates as necessary, and with any vendor engaged by IBM to
administer this Award, subject to the Terms and Conditions document; you also
consent to receiving information and materials in connection with this Award or
any subsequent awards under IBM’s long-term performance plans, including without
limitation any prospectuses and plan documents, by any means of electronic
delivery available now and/or in the future (including without limitation by
e-mail, by Web site access and/or by facsimile), such consent to remain in
effect unless and until revoked in writing by you.

 

 

 

Extraordinary Compensation

 

Your participation in the Plan is voluntary. The value of this Award is an
extraordinary item of income, is not part of your normal or expected
compensation and shall not be considered in calculating any severance,
redundancy, end of service payments, bonus, long-service awards, pension,
retirement or other benefits or similar payments. The Plan is discretionary in
nature. This Award is a one-time benefit that does not create any contractual or
other right to receive additional awards or other benefits in the future. Future
grants, if any, are at the sole grace and discretion of IBM, including but not
limited to, the timing of the grant, the number of units and vesting provisions.
This Equity Award Agreement is not part of your employment agreement, if any.

 

 

 

Accept Your Award

 

You hereby agree that if you are asked to sign an agreement relating to
noncompetition and/or confidential and proprietary information (“Corresponding
Agreement”), and you do not execute the Corresponding Agreement by the
applicable deadline, then any acceptance of this Award will be null and void and
of no effect and this Award shall be cancelled.

 

This Award is considered valid when you accept it, subject, to the extent
applicable, to the execution of the Corresponding Agreement. By pressing the
Accept button below to accept your Award, you acknowledge having received and
read this Equity Award Agreement, the Terms and Conditions document and the Plan
under which this Award was granted and you agree (i) not to enter into any
derivative transaction on IBM securities (e.g., any short sale, put, swap,
forward, option, collar, etc.) to hedge your position with regard to this Award
or any previously-granted outstanding awards (ii) to comply with the terms of
the Plan, this Equity Award Agreement and the Terms and Conditions document,
including those provisions relating to cancellation and rescission of awards and
jurisdiction and governing law and (iii) that by your acceptance of this Award,
all awards previously granted to you under the Plan or other IBM Long-Term
Performance Plans are subject to the “Cancellation and Rescission” section of
this Agreement (unless your previous award agreement(s) specified a longer
Rescission Period, in which case such longer period will apply) and the
“Cancellation and Rescission” section of the Terms and Conditions document.

 

2

--------------------------------------------------------------------------------


 

 

 

International Business Machines Corporation (“IBM”)

 

 

 

 

 

Equity Award Agreement

 

 

 

Plan

 

[IBM 1999 Long-Term Performance Plan (the “Plan”)]

 

 

 

Award Type

 

Performance Share Units (PSUs)

 

 

 

Purpose

 

The purpose of this Award is to retain selected executives.  You recognize that
this Award represents a potentially significant benefit to you and is awarded
for the purpose stated here.

 

 

 

Awarded to

Home Country

Global ID

 

Sample

United States (USA) [Employee ID]

[Global ID]

 

 

 

Award Agreement

 

This Equity Award Agreement, together with the “Terms and Conditions of Your
Equity Award: Effective June 8, 2009” (“Terms and Conditions”) document and the
Plan http://w3.ibm.com/hr/exec/comp/eq_prospectus.shtml, both of which are
incorporated herein by reference, together constitute the entire agreement
between you and IBM with respect to your Award.  This Equity Award Agreement
shall be governed by the laws of the State of New York, without regard to
conflicts or choice of law rules or principles.

 

 

 

Grant

 

Date of Grant

# PSUs Awarded

Performance Period

Date of Payout

 

 

[month day year]

[amount]

[dates]

[date]

 

 

[month day year]

[amount]

[dates]

[date]

 

 

[           “            ]

[     “      ]

[   “    ]

[  “   ]

 

 

 

Vesting

 

You can earn the PSUs awarded above based on IBM’s performance in achieving
cumulative business targets of earnings-per-share and cash flow, weighted 80/20
respectively, over the 3-year Performance Period applicable to the award.
Performance against each of the targets will be subject to separate payout
calculations according to the following table (which will be applied separately
for each award of PSUs listed above):

 

 

 

% of Target

<70%

70%

80%

90%

100%

110%

>120%

 

 

% of PSUs earned

0%

25%

50%

75%

100%

125%

150%

 

Payout of Awards

 

On the Date of Payout, the Company shall either (a) deliver to you a number of
shares of Capital Stock equal to the number of your earned PSUs, or (b) make a
cash payment to you equal to the value of your earned PSUs at the end of the
Performance Period, in either case, net of any applicable tax withholding, and
the respective PSUs shall thereafter be canceled.  If paid in cash, the value of
each PSU at the end of the Performance Period shall be equal to the average
closing price, as reported on the New York Stock Exchange (“NYSE”), of one share
of Capital Stock for the month of January following the end of the Performance
Period.

 

 

 

 

 

All payouts under this Award are subject to the provisions of the Plan, this
Agreement and the Terms and Conditions document, including those relating to the
cancellation and rescission of awards.

 

 

 

Terms and
Conditions of Your

 

Refer to the Terms and Conditions document
http://w3.ibm.com/hr/exec/comp/eq_prospectus.shtml for an explanation of the
terms and conditions applicable to your Award, including those relating to:

Equity Award

 

 

 

 

·

 

Cancellation and rescission of awards (also see below)

 

 

·

 

Jurisdiction, governing law, expenses and taxes

 

 

·

 

Non-solicitation of Company employees and clients, if applicable

 

 

·

 

Treatment of your Award in the event of death or disability or leave of absence
(also see below)

 

 

·

 

Treatment of your Award upon termination of employment, including retirement or
for cause (also see below)

 

 

 

 

 

It is strongly recommended that you print the Terms and Conditions document for
later reference.

 

1

--------------------------------------------------------------------------------


 

 

Termination of Employment or Leave of Absence

 

Your unvested Award continues to vest upon termination of employment or the time
you cease to be an active, full-time employee if all of the following criteria
are met:

 

 

 

·

 

You are on the performance team, or any successor team thereto, at the time of
termination of employment or the time you cease to be an active, full-time
employee;

 

 

·

 

You have completed at least one year of active service during the Performance
Period;

 

 

·

 

You have reached age 55 with 15 years of service at the time of termination of
employment or the time you cease to be an active, full-time employee (age 60
with 15 years of service for the Chairman and CEO);

 

 

·

 

The Committee has certified that all performance conditions have been met; and

 

 

·

 

Appropriate senior management, the Committee or the Board, as appropriate, do
not exercise their discretion to cancel or otherwise limit the payout.

 

 

 

 

 

 

Cancellation and Rescission

 

You understand that IBM may cancel, modify, rescind, suspend, withhold or
otherwise limit or restrict this Award in accordance with the terms of the Plan,
including, without limitation, canceling or rescinding this Award if you render
services for a competitor prior to, or during the Rescission Period.  You
understand that the Rescission Period that has been established is 12 months. 
Refer to the Terms and Conditions document and the Plan for further details.

 

 

 

 

 

 

 

Data Privacy, Electronic Delivery

 

By accepting this Award, you agree that data, including your personal data,
necessary to administer this Award may be exchanged among IBM and its
subsidiaries and affiliates as necessary, and with any vendor engaged by IBM to
administer this Award, subject to the Terms and Conditions document; you also
consent to receiving information and materials in connection with this Award or
any subsequent awards under IBM’s long-term performance plans, including without
limitation any prospectuses and plan documents, by any means of electronic
delivery available now and/or in the future (including without limitation by
e-mail, by Web site access and/or by facsimile), such consent to remain in
effect unless and until revoked in writing by you.

 

 

 

 

 

 

 

Extraordinary Compensation

 

Your participation in the Plan is voluntary.  The value of this Award is an
extraordinary item of income, is not part of your normal or expected
compensation and shall not be considered in calculating any severance,
redundancy, end of service payments, bonus, long-service awards, pension,
retirement or other benefits or similar payments.  The Plan is discretionary in
nature.  This Award is a one-time benefit that does not create any contractual
or other right to receive additional awards or other benefits in the future. 
Future grants, if any, are at the sole grace and discretion of IBM, including
but not limited to, the timing of the grant, the number of units and vesting
provisions.  This Equity Award Agreement is not part of your employment
agreement, if any.

 

 

 

 

 

 

 

Accept Your Award

 

You hereby agree that if you are asked to sign an agreement relating to
noncompetition and/or confidential and proprietary information (“Corresponding
Agreement”), and you do not execute the Corresponding Agreement by the
applicable deadline, then any acceptance of this Award will be null and void and
of no effect and this Award shall be cancelled.

 

This Award is considered valid when you accept it, subject, to the extent
applicable, to the execution of the Corresponding Agreement.  By pressing the
Accept button below to accept your Award, you acknowledge having received and
read this Equity Award Agreement, the Terms and Conditions document and the Plan
under which this Award was granted and you agree (i) not to enter into any
derivative transaction on IBM securities (e.g., any short sale, put, swap,
forward, option, collar, etc.) to hedge your position with regard to this Award
or any previously-granted outstanding awards (ii) to comply with the terms of
the Plan, this Equity Award Agreement and the Terms and Conditions document,
including those provisions relating to cancellation and rescission of awards and
jurisdiction and governing law and (iii) that by your acceptance of this Award,
all awards previously granted to you under the Plan or other IBM Long-Term
Performance Plans are subject to the “Cancellation and Rescission” section of
this Agreement (unless your previous award agreement(s) specified a longer
Rescission Period, in which case such longer period will apply) and the
“Cancellation and Rescission” section of the Terms and Conditions document.

 

 

2

--------------------------------------------------------------------------------


 

 

 

International Business Machines Corporation (“IBM”)

 

 

 

 

 

Equity Award Agreement

 

 

 

Plan

 

[IBM 1999 Long-Term Performance Plan (the “Plan”)]

 

 

 

Award Type

 

Retention Restricted Stock Units Award (RRSU)

 

 

 

Purpose

 

The purpose of this Award is to retain selected executives.  You recognize that
this Award represents a potentially significant benefit to you and is awarded
for the purpose stated here.

 

 

 

Awarded to

Home Country

[Global ID]

 

Sample

United States (USA) [Employee ID]

[Global ID]

 

 

 

Award Agreement

 

This Equity Award Agreement, together with the “Terms and Conditions of Your
Equity Award: Effective June 8, 2009” (“Terms and Conditions”) document and the
Plan http://w3.ibm.com/hr/exec/comp/eq_prospectus.shtml, both of which are
incorporated herein by reference, together constitute the entire agreement
between you and IBM with respect to your Award.   This Equity Award Agreement
shall be governed by the laws of the State of New York, without regard to
conflicts or choice of law rules or principles.

 

 

 

Grant

 

Date of Grant: [Month Date, Year]

Number of Units Awarded: [XX]

 

 

 

Vesting

 

This Award vests as set forth below, subject to your continued employment with
the Company as described in the Terms and Conditions document.

 

 

 

 

 

Units

Date

 

 

[amount]

[month date, year]

 

 

[amount]

[month date, year]

 

 

 

Terms and
Conditions of Your

 

Refer to the Terms and Conditions document
http://w3.ibm.com/hr/exec/comp/eq_prospectus.shtml for an explanation of the
terms and conditions applicable to your Award, including those relating to:

Equity Award

 

 

 

 

·

 

Cancellation and rescission of awards (also see below)

 

 

·

 

Jurisdiction, governing law, expenses and taxes

 

 

·

 

Non-solicitation of Company employees and clients, if applicable

 

 

·

 

Treatment of your Award in the event of death or disability or leave of absence

 

 

·

 

Treatment of your Award upon termination of employment, including retirement or
for cause

 

 

 

 

 

It is strongly recommended that you print the Terms and Conditions document for
later reference.

 

 

 

Cancellation and Rescission

 

You understand that IBM may cancel, modify, rescind, suspend, withhold or
otherwise limit or restrict this Award in accordance with the terms of the Plan,
including, without limitation, canceling or rescinding this Award if you render
services for a competitor prior to, or during the Rescission Period.  You
understand that the Rescission Period that has been established is three years. 
Refer to the Terms and Conditions document and the Plan for further details.

 

 

 

Data Privacy, Electronic Delivery

 

By accepting this Award, you agree that data, including your personal data,
necessary to administer this Award may be exchanged among IBM and its
subsidiaries and affiliates as necessary, and with any vendor engaged by IBM to
administer this Award, subject to the Terms and Conditions document; you also
consent to receiving information and materials in connection with this Award or
any subsequent awards under IBM’s long-term performance plans, including without
limitation any prospectuses and plan documents, by any means of electronic
delivery available now and/or in the future (including without limitation by
e-mail, by Web site access and/or by facsimile), such consent to remain in
effect unless and until revoked in writing by you.

 

1

--------------------------------------------------------------------------------


 

 

 

International Business Machines Corporation (“IBM”)

 

 

 

 

 

Equity Award Agreement

 

 

 

 

Extraordinary Compensation

 

Your participation in the Plan is voluntary.  The value of this Award is an
extraordinary item of income, is not part of your normal or expected
compensation and shall not be considered in calculating any severance,
redundancy, end of service payments, bonus, long-service awards, pension,
retirement or other benefits or similar payments.  The Plan is discretionary in
nature.  This Award is a one-time benefit that does not create any contractual
or other right to receive additional awards or other benefits in the future. 
Future grants, if any, are at the sole grace and discretion of IBM, including
but not limited to, the timing of the grant, the number of units and vesting
provisions.  This Equity Award Agreement is not part of your employment
agreement, if any.

 

 

 

 

 

 

 

Accept Your Award

 

You hereby agree that if you are asked, to sign an agreement relating to
noncompetition and/or confidential and proprietary information (“Corresponding
Agreement”), and you do not execute the Corresponding Agreement by the
applicable deadline, then any acceptance of this Award will be null and void and
of no effect and this Award shall be cancelled.

 

This Award is considered valid when you accept it, subject, to the extent
applicable, to the execution of the Corresponding Agreement.  By pressing the
Accept button below to accept your Award,  you agree (i) not to enter into any
derivative transaction on IBM securities (e.g., any short sale, put, swap,
forward, option, collar, etc.) to hedge your position with regard to this Award
or any previously-granted outstanding awards and (ii) you acknowledge having
received and read this Equity Award Agreement, the Terms and Conditions document
and the Plan under which this Award was granted and you agree to comply with the
terms of the Plan, this Equity Award Agreement and the Terms and Conditions
document, including those provisions relating to cancellation and rescission of
awards.

 

 

2

--------------------------------------------------------------------------------


 

IBM

 

 

TERMS AND CONDITIONS OF YOUR EQUITY AWARD: EFFECTIVE June 8, 2009

 

--------------------------------------------------------------------------------


 

Terms and Conditions of Your Equity Award

 

Table of Contents

 

 

 

Page

1.

Introduction

2

 

 

 

2.

How to Use This Document

2

 

 

 

3.

Definition of Terms

3

 

 

 

4.

Provisions that apply to all Award types and all countries

4

 

 

 

5.

Provisions that apply to all Award types but not all countries

5

 

 

 

6.

Provisions that apply to specific Award types for all countries

 

 

a.

Restricted Stock Units (“RSUs”) including Cash-Settled RSUs

6

 

 

i.

All RSUs

 

 

 

ii.

RSUs Other Than Cash-Settled RSUs

 

 

 

iii.

Cash-Settled RSUs

 

 

b.

Restricted Stock

7

 

c.

Stock Options (“Options”) and Stock Appreciation Rights (“SARs”)

9

 

 

i.

All Option and SAR Awards

 

 

 

ii.

All SAR Awards

 

 

d.

Performance Share Units (“PSUs”)

11

 

 

 

7.

Provisions that apply to specific countries

12

 

a.

Denmark

 

 

b.

India

 

 

c.

Slovenia

 

 

1

--------------------------------------------------------------------------------


 

Terms and Conditions of Your Equity Award

 

Introduction

 

This document provides you with the terms and conditions of your Award that are
in addition to the terms and conditions contained in your Equity Award Agreement
for your specific Award.  Also, your Award is subject to the terms and
conditions in the governing plan document; the applicable document is indicated
in your Equity Award Agreement and can be found at
http://w3.ibm.com/hr/exec/comp/eq_prospectus.shtml.

 

As an Award recipient, you can see a personalized summary of all your
outstanding equity grants in the “Personal statement” section of the IBM
executive compensation web site (http://w3.ibm.com/hr/exec/comp). This site also
contains other information about long-term incentive awards, including copies of
the prospectus (the governing plan document).  If you have additional questions
and you are based in the U.S., you can call the Employee Service Center at
800-796-9876 (or 919-784-8646) weekdays, from 8:30 a.m. to 8:30 p.m. Eastern
time (TTY available at 800-426-6537 from 8:30 a.m. to 6 p.m. weekdays).  You may
also contact the Compensation Program Manager for your unit or your HR Partner.

 

Smith Barney currently administers these Awards on IBM’s behalf. You can access
your equity awards, view your account and transaction history and model
transactions on the Smith Barney web site at https://www.benefitaccess.com (for
security reasons, you will need to register for a password first).  You can also
contact Smith Barney by calling 1-212-615-7841 (or from within the U.S. at
1-800-IBM-4292) and speak with a Smith Barney representative.

 

How to Use This Document

 

Terms and conditions that apply to all awards in all countries can be found on
page 4.  Review these in addition to any award- or country-specific terms and
conditions that may be listed.  Once you have reviewed these general terms,
check in your Equity Award Agreement for any award-specific and/or
country-specific terms that apply to your Award.

 

2

--------------------------------------------------------------------------------


 

Terms and Conditions of Your Equity Award:

Definition of Terms

 

The following are defined terms in the Long-Term Performance Plan and/or your
Equity Award Agreement.  These are provided for your information.  See the Plan
prospectus and your Equity Award Agreement for more details.

 

“Awards” — The grant of any form of stock option, stock appreciation right,
stock or cash award, whether granted singly, in combination or in tandem, to a
Participant pursuant to such terms, conditions, performance requirements,
limitations and restrictions as the Committee may establish in order to fulfill
the objectives of the Plan.

 

“Board” — The Board of Directors of International Business Machines Corporation
(“IBM”).

 

“Capital Stock” — Authorized and issued or unissued Capital Stock of IBM, at
such par value as may be established from time to time.

 

“Committee” — The committee designated by the Board to administer the Plan.

 

“Company” — IBM and its affiliates and subsidiaries including subsidiaries of
subsidiaries and partnerships and other business ventures in which IBM has an
equity interest.

 

“Equity Award Agreement” — The document provided to the Participant which
provides the grant details.

 

“Fair Market Value” — The average of the high and low prices of Capital Stock on
the New York Stock Exchange for the date in question, provided that, if no sales
of Capital Stock were made on said exchange on that date, the average of the
high and low prices of Capital Stock as reported for the most recent preceding
day on which sales of Capital Stock were made on said exchange.

 

“Participant” — An individual to whom an Award has been made under the Plan.
Awards may be made to any employee of, or any other individual providing
services to, the Company. However, incentive stock options may be granted only
to individuals who are employed by IBM or by a subsidiary corporation (within
the meaning of section 424(f) of the Code) of IBM, including a subsidiary that
becomes such after the adoption of the Plan.

 

“Plan” — Any IBM Long-Term Performance Plan.

 

3

--------------------------------------------------------------------------------


 

Terms and Conditions of Your Equity Award:

Provisions that apply to all Award types and all countries

 

The following terms apply to all countries and for all Award types (Restricted
Stock Units, Cash-Settled Restricted Stock Units, Restricted Stock, Stock
Options, Stock Appreciation Rights and Performance Share Units).

 

Cancellation and Rescission

 

All determinations regarding enforcement, waiver or modification of the
cancellation and rescission and other provisions of the Plan and your Equity
Award Agreement (including the provisions relating to termination of employment,
death and disability) shall be made in IBM’s sole discretion.  Determinations
made under your Equity Award Agreement and the Plan need not be uniform and may
be made selectively among individuals, whether or not such individuals are
similarly situated.

 

You agree that the cancellation and rescission provisions of the Plan and your
Equity Award Agreement are reasonable and agree not to challenge the
reasonableness of such provisions, even where forfeiture of your Award is the
penalty for violation.

 

Jurisdiction, Governing Law, Expenses and Taxes

 

Your Equity Award Agreement shall be governed by the laws of the State of New
York, without regard to conflicts or choice of law rules or principles.  You
submit to the exclusive jurisdiction and venue of the federal or state courts of
New York, County of Westchester, to resolve all issues that may arise out of or
relate to your Equity Award Agreement.

 

If any court of competent jurisdiction finds any provision of your Equity Award
Agreement, or portion thereof, to be unenforceable, that provision shall be
enforced to the maximum extent permissible so as to effect the intent of the
parties, and the remainder of your Equity Award Agreement shall continue in full
force and effect.

 

If you or the Company brings an action to enforce your Equity Award Agreement
and the Company prevails, you will pay all costs and expenses incurred by the
Company in connection with that action and in connection with collection,
including reasonable attorneys’ fees.

 

If the Company, in its sole discretion, determines that it has incurred or will
incur any obligation to withhold taxes as a result of your Award, the Company
may withhold the number of shares that it determines is required to satisfy such
liability and/or the Company may withhold amounts from other compensation to the
extent required to satisfy such liability under federal, state, provincial,
local, foreign or other tax laws.  To the extent that such amounts are not
withheld, you will pay to the Company any amount demanded by the Company for the
purpose of satisfying such liability.

 

4

--------------------------------------------------------------------------------


 

Terms and Conditions of Your Equity Award:

Provisions that apply to all Award types but not all countries

 

The following provision applies to all Award types (Restricted Stock Units,
Cash-Settled Restricted Stock Units, Restricted Stock, Stock Options, Stock
Appreciation Rights and Performance Share Units) granted to all individuals in
all countries except those with a home country of Latin America, specifically:
Argentina, Bolivia, Brazil, Chile, Columbia, Costa Rica, Ecuador, Mexico,
Paraguay, Peru, Uruguay, and Venezuela.

 

Non-Solicitation

 

In consideration of your Award, you agree that during your employment with the
Company and for two years following the termination of your employment for any
reason, you will not directly or indirectly hire, solicit or make an offer to
any employee of the Company to be employed or perform services outside of the
Company.  Also, you agree that during your employment with the Company and for
one year following the termination of your employment for any reason, you will
not directly or indirectly, solicit, for competitive business purposes, any
customer of the Company with which you were involved as part of your job
responsibilities during the last year of your employment with the Company.  By
accepting your Award, you acknowledge that the Company would suffer irreparable
harm if you fail to comply with the foregoing, and that the Company would be
entitled to any appropriate relief, including money damages, equitable relief
and attorneys’ fees.

 

5

--------------------------------------------------------------------------------


 

Terms and Conditions of Your Equity Award:

Provisions that apply to specific Award types for all countries

 

a.               Restricted Stock Units (“RSUs”) including Cash-Settled RSUs

 

i.                 All RSUs

 

Termination of Employment including Death, Disability and Leave of Absence

 

Termination of Employment

 

In the event you cease to be an employee (other than on account of death or
becoming disabled as described in Section 12 of the Plan) prior to the Vesting
Date(s) set in your Equity Award Agreement, all then unvested RSUs under your
Award shall be canceled (unless your Equity Award Agreement provides otherwise).

 

Death or Disability

 

Upon your death all RSUs covered by this Agreement shall vest immediately and
your Vesting Date shall be your date of death.  If you become disabled as
described in Section 12 of the Plan, your RSUs shall continue to vest according
to the terms of your Award if you remain continuously employed by the Company
while you are disabled.

 

Leave of Absence

 

In the event of a management approved leave of absence, any unvested RSUs shall
continue to vest as if you were an active employee of the Company, subject to
the terms in this document and your Equity Award Agreement. If you return to
active status, your unvested RSUs will continue to vest in accordance with the
terms in this document and your Equity Award Agreement.

 

Dividend Equivalents

 

IBM shall not pay dividend equivalents on cash-settled or stock-settled unvested
RSU awards.

 

ii.             RSUs Other Than Cash-Settled RSUs

 

Settlement of Award

 

Subject to Sections 12 and 13 of the Plan and the section “Termination of
Employment including Death, Disability and Leave of Absence” above, upon the
Vesting Date(s), or as soon thereafter as may be practicable but in no event
later than March 15 of the following calendar year, IBM shall make a payment to
Participant in shares of Capital Stock equal to the number of vested RSUs, net
of any applicable tax withholding requirements, and the respective RSUs shall
thereupon be canceled.  RSUs are not shares of Capital Stock and do not convey
any stockholder rights.

 

6

--------------------------------------------------------------------------------


 

Terms and Conditions of Your Equity Award:

Provisions that apply to specific Award types for all countries

 

iii.   Cash-Settled RSUs

 

Settlement of Award

 

Subject to Sections 12 and 13 of the Plan and the section entitled “Termination
of Employment including Death, Disability and Leave of Absence” above, upon the
Vesting Date(s), or as soon thereafter as may be practicable but in no event
later than March 15 of the following calendar year, the Company shall make a
payment to Participant in cash equal to the Fair Market Value of the vested
RSUs, net of any applicable tax withholding requirements, and the respective
RSUs shall thereupon be canceled.  Fair Market Value will be calculated in your
home country currency at the exchange rate on the applicable Vesting Date using
a commercially reasonable measure of exchange rate.  RSUs are not shares of
Capital Stock and do not convey any stockholder rights.

 

b.               Restricted Stock

 

Settlement of Award

 

Subject to Sections 12 and 13 of the Plan and the paragraph entitled
“Termination of Employment including Death, Disability or Leave of Absence”
below, upon the Vesting Date(s), or as soon thereafter as may be practicable but
in no event later than March 15 of the following calendar year, the shares of
Restricted Stock awarded under your Equity Award Agreement will be deliverable
to you.

 

Termination of Employment including Death, Disability and Leave of Absence

 

Termination of Employment

 

In the event you cease to be an employee (other than on account of death or
becoming disabled as described in Section 12 of the Plan) prior to the Vesting
Date(s) in your Equity Award Agreement, all then unvested shares of Restricted
Stock under your Award shall be canceled (unless your Equity Award Agreement
provides otherwise).

 

Death or Disability

 

Upon your death all unvested shares of Restricted Stock covered by your Equity
Award Agreement shall vest immediately and your Vesting Date shall be your date
of death.  If you become disabled as described in Section 12 of the Plan, your
unvested shares of Restricted Stock shall continue to vest according to the
terms of your Equity Award Agreement if you remain continuously employed by the
Company while you are disabled.

 

7

--------------------------------------------------------------------------------


 

Terms and Conditions of Your Equity Award:

Provisions that apply to specific Award types for all countries

 

Leave of Absence

 

In the event of a management approved leave of absence, any unvested shares of
Restricted Stock shall continue to vest as if you were an active employee of the
Company, subject to the terms in this document and your Equity Award Agreement.
If you return to active status, your unvested shares of Restricted Stock will
continue to vest in accordance with the terms in this document and your Equity
Award Agreement.

 

Dividends and Other Rights

 

During the period that the Restricted Stock is held by IBM hereunder, such stock
will remain on the books of IBM in your name, may be voted by you, and any
applicable dividends shall be paid to you.  Shares issued in stock splits or
similar events which relate to Restricted Stock then held by IBM in your name
shall be issued in your name but shall be held by IBM under the terms hereof.

 

Transferability

 

Shares of Restricted Stock awarded under your Equity Award Agreement cannot be
sold, assigned, transferred, pledged or otherwise encumbered prior to the
vesting of your Award as set forth in your Equity Award Agreement and any such
sale, assignment, transfer, pledge or encumbrance, or any attempt thereof, shall
be void.

 

8

--------------------------------------------------------------------------------


 

Terms and Conditions of Your Equity Award:

Provisions that apply to specific Award types for all countries

 

c.               Stock Options (“Options”) and Stock Appreciation Rights
(“SARs”)

 

i.                 All Option and SAR Awards

 

Termination of Employment including Death, Disability and Leave of Absence

 

Termination of Employment

 

In the event you cease to be an employee (other than on account of death or
becoming disabled as described in Section 12 of the Plan):

 

·                  Any Options or SARs that are not exercisable as of the date
your employment terminates shall be canceled immediately (unless your Equity
Award Agreement provides otherwise), and

 

·                  Any Options or SARs that are exercisable as of the date your
employment terminates (other than for cause) will remain exercisable for 90 days
(not three months) after the date of termination, after which any unexercised
Options or SARs are canceled; provided, however, if you are a banded executive
when your employment with the Company terminates (other than for cause) after
you have attained age 55 and completed at least 15 years of service with the
Company at the time of termination, any Options or SARs that are exercisable as
of the date your employment terminates shall remain exercisable for the full
term as in your Equity Award Agreement (unless your Equity Award Agreement
provides otherwise).

 

Death or Disability

 

In the event of your death, all Options or SARs shall become fully exercisable
and remain exercisable for their full term.

 

In the event you become disabled (as described in Section 12 of the Plan), while
employed by the Company, any unvested Options or SARs shall continue to vest and
be exercisable as if you were an active employee of the Company.

 

9

--------------------------------------------------------------------------------


 

Terms and Conditions of Your Equity Award:

Provisions that apply to specific Award types for all countries

 

Leave of Absence

 

In the event of a management approved leave of absence, any unvested Options or
SARs shall continue to vest and be exercisable as if you were an active employee
of the Company, subject to the terms in this document and your Equity Award
Agreement.  If you return to active status, your Options or SARs will continue
to vest and be exercisable in accordance with their terms.  If you do not return
to active status,

 

·                  Your unvested Options or SARs will be canceled immediately;
and

 

·                  Your vested Options or SARs will be canceled on the later of
the 91st day following your last day of active employment or the date of the
termination of your leave of absence; provided, however, if you are a banded
executive when your employment terminates (other than for cause) after you have
attained age 55 and completed at least 15 years of service with the Company at
the time of termination, any Options or SARs that are exercisable as of the date
your employment terminates shall remain exercisable for the full term as in your
Equity Award Agreement.

 

Termination of Employment for Cause

 

If your employment terminates for cause, all exercisable and not exercisable
Options or SARs are canceled immediately.

 

ii.             All SAR Awards

 

Settlement of Award

 

Upon exercise, the Company shall deliver an aggregate amount, in cash, equal to
the excess of the Fair Market Value of a share of Capital Stock on the date of
exercise over the Exercise Price set forth in your Equity Award Agreement
multiplied by the number of SARs exercised, net of any taxes.  The value of the
Award will be calculated in your home country currency at the exchange rate on
the date the Award becomes fully vested using a commercially reasonable measure
of exchange rate.

 

10

--------------------------------------------------------------------------------


 

Terms and Conditions of Your Equity Award:

Provisions that apply to specific Award types for all countries

 

d.               Performance Share Units (“PSUs”)

 

Termination of Employment, including Death and Disability, and Leave of Absence

 

Termination of Employment and Leave of Absence

 

If you cease to be an active, full-time employee for any reason (other than on
account of death or becoming disabled as described in Section 12 of the Plan)
before the Date of Payout, all PSUs are canceled immediately provided, however,
if you are a banded executive when your employment terminates (other than for
cause) after you have attained age 55, completed at least 15 years of service
with the Company at the time of termination, and completed at least one year of
active service during the PSU Performance Period (as set forth in your Equity
Award Agreement), the PSUs granted hereunder shall be paid out on the Date of
Payout (as set forth in your Equity Award Agreement) based on IBM performance
over the entire applicable Performance Period(s), in an amount that will be
prorated for the number of months completed as an active executive during the
PSU Performance Period, adjusted for the performance score (unless your Equity
Award Agreement provides otherwise).

 

Death or Disability

 

In the event of your death or if you become disabled (as described in Section 12
of the Plan) prior to the Date of Payout, all PSUs shall be prorated and the
reduced number of PSUs will be earned and paid out at the end of the Performance
Period based on IBM performance over the entire applicable Performance
Period(s).

 

11

--------------------------------------------------------------------------------


 

Terms and Conditions of Your Equity Award:

Provisions that apply to specific countries

 

a.               Denmark

 

i.           All Awards

 

Non-Solicitation

 

The following part of the above non-solicitation provision does not apply to
those individuals with the home country of Denmark: “In consideration of your
Award, you agree that during your employment with the Company and for two years
following the termination of your employment for any reason, you will not
directly or indirectly hire, solicit or make an offer to any employee of the
Company to be employed or perform services outside of the Company.”

 

b.               India

 

i.           All Awards

 

Settlement of Awards

 

There will, at no stage, be any remittance of foreign exchange from India on
account of the exercise of Options or SARs or vesting of Restricted Stock, RSUs
or PSUs granted under your Award.

 

Vested Options may be exercised through a cashless exercise procedure involving
the simultaneous exercise of the Options and sale of the corresponding shares. 
The net sale proceeds (minus exercise cost) will be remitted to India through
normal channels and paid to you in local currency.

 

You will be responsible to furnish the Agent’s note to the Reserve Bank of India
and advise them of the net income that has accrued to you as a result of the
exercise and sale of Options or exercise of SARs or vesting of Restricted
Stocks, RSUs or PSUs granted under your Equity Award Agreement.

 

No Options or SARs may be exercised if the Fair Market Value on such date is
less than or equal to the exercise price.

 

This provision will apply to all awards previously granted to you under the Plan
or prior IBM plans.

 

12

--------------------------------------------------------------------------------


 

Terms and Conditions of Your Equity Award:

Provisions that apply to specific countries

 

c.               Slovenia

 

i.           All Option Awards

 

Remittance of Foreign Exchange

 

There will, at no stage, be any remittance of foreign exchange from Slovenia on
account of the exercise of Options granted under your Award. Vested options may
be exercised through a cashless exercise procedure involving the simultaneous
exercise of the Options and sale of corresponding shares. The net sale proceeds
(minus exercise cost) will be remitted to Slovenia through normal channels and
paid to you in local currency.

 

13

--------------------------------------------------------------------------------